COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT
WORTH
 
 
NO. 2-10-152-CR
NO. 2-10-153-CR
 
 



RUSSELL SMITH


APPELLANT



 
V.
 



THE STATE OF TEXAS


STATE



 
------------
 
FROM THE 16TH
DISTRICT COURT OF DENTON COUNTY
 
------------
 
MEMORANDUM OPINION[1]
 
------------
 
          Appellant Russell Smith filed a pro se
notice of appeal from the March 23, 2010 judgments convicting him of assault–family
violence and tampering with a witness. 
On April 27, 2010, we notified Smith that the trial court’s
certifications of 




his
right to appeal had been filed under the date of April 27, 2010;[2]
that the certifications state these are plea bargain cases and he has no right
of appeal; and that the appeals may be dismissed unless he or any party desiring
to continue the appeals files a response showing grounds for continuing the
appeals with the court on or before May 7, 2010.  We have not received a response.  Therefore, in accordance with the trial
court’s certifications, we dismiss the appeals. 
See Tex. R. App. P. 25.2(a)(2), 43.2(f).
 
 
                                                                             PER CURIAM
 
 
PANEL: 
MEIER, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  August 5, 2010




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P. 25.2(d).